Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO



Civil Action No. 1:19-cv-01199

AMANDA KENNEDY, on behalf of herself and those similarly situated

      Plaintiff,
vs.
MOUNTAINSIDE PIZZA, INC.,
PRIMA PIZZA, INC.,
LONGHORN PIZZA, INC.,
SOUTHSIDE PIZZA, INC.,
BRENT HAMILL,
JOHN DOE CORP. 1-10, and
JOHN DOE 1-10,
      Defendants.


      CLASS AND COLLECTIVE ACTION COMPLAINT AND JURY DEMAND


Introductory Statement

      1.      Plaintiff Amanda Kennedy, on behalf of herself and all similarly-situated

individuals, brings this action against Mountainside Pizza, Inc., Prima Pizza, Inc.,

Longhorn Pizza, Inc., Southside Pizza, Inc., Brent Hamill, John Doe Corp. 1-10, and John

Doe 1-10 based on Defendants’ willful failure to compensate Plaintiff and similarly-

situated individuals with minimum wages as required by the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., the Colorado Wage Claim Act (“CWCA”), C.R.S. 8-4-

101, et seq., and the Colorado Minimum Wage Act (“CMWA”), C.R.S. 8-6-101, et seq.
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 2 of 29




       2.     Defendants operate approximately 37 Domino’s Pizza restaurants in

Colorado, Wyoming, California, and Texas (the “Mountainside stores”).

       3.     Defendants repeatedly and willfully violated the FLSA and Colorado law by

failing to adequately reimburse delivery drivers for their delivery-related and other work-

related expenses, thereby failing to pay delivery drivers the legally mandated minimum

wage wages for all hours worked.

       4.     All delivery drivers at the Defendants’ stores, including Plaintiff, have been

subject to the same or similar employment policies and practices, including policies and

practices with respect to wages and reimbursement for out-of-pocket expenses.

       5.     Plaintiff brings this action on behalf of herself and similarly situated current

and former delivery drivers who elect to opt in pursuant to FLSA, 29 U.S.C. § 216(b) to

remedy violations of the FLSA wage and hour provisions by Defendants.

       6.     Plaintiff brings this action on behalf of herself and similarly situated current

and former delivery drivers in Colorado pursuant to Fed. R. Civ. P. 23, to remedy

violations of Colorado wage and hour law by Defendants.

 I.    Jurisdiction and Venue

       7.     Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction

over Plaintiff’s FLSA claims (First Claim for Relief).

       8.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s state law claims (Second and Third Claims for Relief).




                                              2
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 3 of 29




       9.      Venue in this Court is proper under 28 U.S.C. § 1391(b) because the parties

reside in this district and a substantial part of the events giving rise to the claims herein

occurred in this district.

 II.   Parties

Plaintiff

Amanda Kennedy

       10.     Amanda Kennedy worked for Defendants in Denver, Colorado.

       11.     Amanda Kennedy is an “employee” of all of the Defendants as defined in

the FLSA and Colorado law.

       12.     Amanda Kennedy has given written consent to join this action.

Defendants

       13.     Defendants form a single employer or single integrated enterprise as they

share functional interrelation of operations, common management, centralized control of

labor relations, and common ownership.

       14.     Alternatively, Defendants constitute joint employers as they co-determine

matters governing essential terms and conditions of employment, share the ability to hire,

fire and discipline employees, share the ability to affect compensation and benefits, and

share authority to direct and supervise employees’ performance.

       15.     During all relevant times, Defendants permitted employees to transfer or be

shared by and between the Mountainside Domino’s stores without retraining.

       16.     Defendants have suffered or permitted Plaintiffs and other delivery drivers

to work under the circumstances set forth below.
                                             3
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 4 of 29




       17.    Each of the Defendants have control or custody of the employment of

Plaintiffs and similarly situated employees, and the place where Plaintiffs and similarly

situated employees worked.

       18.    Each of the Defendants had control over Plaintiffs’ and similarly situated

delivery drivers’ working conditions.

       19.    The Defendant entities are headquartered at 5314 Paylor Lane, Lakewood

Ranch, Florida 34240.

Mountainside Pizza, Inc.

       20.    Defendant Mountainside Pizza, Inc. is a Colorado corporation with its

principal office street address at 3890 Kipling Street, Suite B, Wheat Ridge, CO 8003 and

its principal office mailing address is 5314 Paylor Lane, Lakewood Ranch, FL 34240.

       21.    Upon information and belief, Mountainside Pizza, Inc. is the entity that

operates the Defendants’ Domino’s stores in Colorado.

       22.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Mountainside Pizza, Inc. is owned and

operated by Brent Hamill.

       23.    Mountainside Pizza, Inc. has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.

       24.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Mountainside Pizza, Inc. applies or causes

to be applied substantially the same employment policies, practices, and procedures to

                                             4
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 5 of 29




all delivery drivers at all of its locations, including policies, practices, and procedures

relating to payment of minimum wages, and reimbursement of automobile expenses.

       25.    Mountainside Pizza, Inc. has direct or indirect control of the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

       26.    At all relevant times, Mountainside Pizza, Inc. maintained control, oversight,

and direction over Plaintiff and similarly situated employees, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions,

and other practices.

       27.    Mountainside Pizza, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA.

       28.    At all relevant times, Mountainside Pizza, Inc. has been and continues to

be an enterprise engaged in “the production of goods for commerce” within the meaning

of the phrase as used in the FLSA.

       29.    Mountainside Pizza, Inc.’s gross revenue exceeds $500,000 per year.

Prima Pizza, Inc.

       30.    Defendant Prima Pizza, Inc. is a California corporation with its principal

office street address and its principal office mailing address is 5314 Paylor Lane,

Lakewood Ranch, FL 34240.

       31.    Upon information and belief, Prima Pizza, Inc. is one of the entities that

operates the Defendants’ Domino’s stores in California.




                                             5
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 6 of 29




       32.      Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Prima Pizza, Inc. is owned and operated by

Brent Hamill.

       33.      Prima Pizza, Inc. has substantial control over Plaintiff and similarly situated

employees’ working conditions, and over the unlawful policies and practices alleged

herein.

       34.      Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Prima Pizza, Inc. applies or causes to be

applied substantially the same employment policies, practices, and procedures to all

delivery drivers at all of its locations, including policies, practices, and procedures relating

to payment of minimum wages, and reimbursement of automobile expenses.

       35.      Prima Pizza, Inc. has direct or indirect control of the terms and conditions

of Plaintiff’s work and the work of similarly situated employees.

       36.      At all relevant times, Prima Pizza, Inc. maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions,

and other practices.

       37.      Prima Pizza, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA.

       38.      At all relevant times, Prima Pizza, Inc. has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the

phrase as used in the FLSA.

                                               6
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 7 of 29




       39.    Prima Pizza, Inc.’s gross revenue exceeds $500,000 per year.

Southside Pizza, Inc.

       40.    Defendant Southside Pizza, Inc. is a California corporation with its principal

office street address and its principal office mailing address is 5314 Paylor Lane,

Lakewood Ranch, FL 34240.

       41.    Upon information and belief, Southside Pizza, Inc. is one of the entities that

operates the Defendants’ Domino’s stores in California.

       42.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Southside Pizza, Inc. is owned and operated

by Brent Hamill.

       43.    Southside Pizza, Inc. has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.

       44.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Southside Pizza, Inc. applies or causes to

be applied substantially the same employment policies, practices, and procedures to all

delivery drivers at all of its locations, including policies, practices, and procedures relating

to payment of minimum wages, and reimbursement of automobile expenses.

       45.    Southside Pizza, Inc. has direct or indirect control of the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

       46.    At all relevant times, Southside Pizza, Inc. maintained control, oversight,

and direction over Plaintiff and similarly situated employees, including, but not limited to,

                                               7
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 8 of 29




hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions,

and other practices.

      47.    Southside Pizza, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA.

      48.    At all relevant times, Southside Pizza, Inc. has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the

phrase as used in the FLSA.

      49.    Southside Pizza, Inc.’s gross revenue exceeds $500,000 per year.

Longhorn Pizza, Inc.

      50.    Upon information and belief, Defendant Longhorn Pizza, Inc. is a Texas

corporation with its principal office mailing address is 5314 Paylor Lane, Lakewood

Ranch, FL 34240.

      51.    Upon information and belief, Longhorn Pizza, Inc. is one of the entities that

operates the Defendants’ Domino’s stores in Texas.

      52.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Longhorn Pizza, Inc. is owned and operated

by Brent Hamill.

      53.    Longhorn Pizza, Inc. has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices

alleged herein.

      54.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Longhorn Pizza, Inc. applies or causes to be

                                            8
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 9 of 29




applied substantially the same employment policies, practices, and procedures to all

delivery drivers at all of its locations, including policies, practices, and procedures relating

to payment of minimum wages, and reimbursement of automobile expenses.

       55.    Longhorn Pizza, Inc. has direct or indirect control of the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

       56.    At all relevant times, Longhorn Pizza, Inc. maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions,

and other practices.

       57.    Longhorn Pizza, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA.

       58.    At all relevant times, Longhorn Pizza, Inc. has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the

phrase as used in the FLSA.

       59.    Longhorn Pizza, Inc.’s gross revenue exceeds $500,000 per year.

John Doe Corp. 1-10

       60.    Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Defendants own and operate other entities

and/or limited liability companies that also qualify as Plaintiff’s “employer” under the FLSA

and Colorado law.

       61.    The identities of these additional Defendants should be revealed as

discovery progresses and can be named at that time.

                                               9
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 10 of 29




Brent Hamill

       62.      Brent Hamill is the president and owner of all of the Defendant entities and

of the Mountainside Domino’s stores.

       63.      Brent Hamill is individually liable to the Mountainside Domino’s delivery

drivers under the definitions of “employer” set forth in the FLSA and Colorado law because

he owns and operates the Mountainside Domino’s stores, serves as a manager of the

Defendant entities, ultimately controls significant aspects of the Mountainside Domino’s

stores’ day-to-day functions, and ultimately has control over compensation and

reimbursement of employees. 29 U.S.C. § 203(d).

       64.      At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had financial control over the operations at each of the

Mountainside Domino’s stores.

       65.      At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has a role in significant aspects of the Mountainside

Domino’s stores’ day to day operations.

       66.      At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had control over the Mountainside Domino’s stores’

pay policies.

       67.      At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had power over personnel and payroll decisions at the

Mountainside Domino’s stores, including but not limited to influence of delivery driver pay.



                                              10
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 11 of 29




      68.    At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had the power to hire, fire and discipline employees,

including delivery drivers at Mountainside Domino’s stores.

      69.    At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had the power to stop any illegal pay practices that

harmed delivery drivers at the Mountainside Domino’s stores.

      70.    Brent Hamill signed the settlement agreement on behalf of the entity

Defendants in a prior lawsuit asserting nearly identical claims to those asserted here.

      71.    At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had the power to transfer the assets and liabilities of

the Mountainside Domino’s stores.

      72.    At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had the power to declare bankruptcy on behalf of the

Mountainside Domino’s stores.

      73.    At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had the power to enter into contracts on behalf of each

of the Mountainside Domino’s stores.

      74.    At all relevant times, by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill has had the power to close, shut down, and/or sell each of

the Mountainside Domino’s stores.




                                           11
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 12 of 29




          75.     At all relevant times by virtue of his role as president of the Mountainside

Domino’s stores, Brent Hamill had authority over the overall direction of each of

Mountainside Domino’s stores and was ultimately responsible for their operations.

          76.     The Mountainside Domino’s stores function for Brent Hamill’s profit.

          77.     Brent Hamill has influence over how the Mountainside Domino’s stores can

run more profitably and efficiently.

John Doe Individuals 1-10

          78.     Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, there are other Defendants who own an

interest and/or have operational control over the Mountainside Domino’s stores that also

qualify as Plaintiff’s “employer” under the FLSA.

          79.     The identities of these additional Defendants should be revealed as

discovery progresses and can be named at that time.

     III.       Facts

                                Class-wide Factual Allegations

          80.     During all relevant times, Defendants operated the Mountainside Domino’s

stores.

          81.     Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, there are at least 37 Mountainside Domino’s

stores in Colorado, Wyoming, Texas, and California.




                                                12
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 13 of 29




         82.   The primary function of the Mountainside Domino’s stores is to sell pizza

and other food items to customers, whether they dine in, carry out, or have their food

delivered.

         83.   Some or all of the Mountainside Domino’s stores employ delivery drivers.

         84.   Plaintiff and the similarly situated employees Plaintiff seeks to represent are

current and former delivery drivers employed by Defendants at the Mountainside

Domino’s stores.

         85.   All delivery drivers employed at the Mountainside Domino’s stores over the

last three years have had essentially the same job duties—deliver pizza and other food

items to customers, and complete various tasks inside the restaurant when they were not

delivering pizzas.

         86.   The delivery drivers work “dual jobs”—one where they deliver food and

receive tips, and another where they work inside the store completing non-tipped duties.

         87.   During the relevant time period, Defendants’ delivery drivers have been paid

minimum wage minus a tip credit for hours delivering food.

         88.   During the relevant time period, Defendants’ delivery drivers have been paid

minimum wage or slightly above minimum wage for all hours worked inside the store.

         89.   Defendants require delivery drivers to maintain and pay for operable, safe,

and legally compliant automobiles to use in delivering Defendants’ pizza and other food

items.

         90.   Defendants require delivery drivers to incur and/or pay job-related

expenses, including but not limited to automobile costs and depreciation, gasoline

                                             13
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 14 of 29




expenses, automobile maintenance and parts, insurance, registration costs, financing,

cell phone costs, GPS charges, and other equipment necessary for delivery drivers to

complete their job duties.

       91.    Pursuant to such requirements, Plaintiff and other similarly situated

employees purchased gasoline, vehicle parts and fluids, automobile repair and

maintenance services, automobile insurance, suffered automobile depreciation, paid for

automobile financing and registration, and incur cell phone and data charges all for the

primary benefit of Defendants.

       92.    The Mountainside Domino’s stores do not track their delivery drivers’ actual

expenses and do not keep records of all of those expenses.

       93.    One or more of the Mountainside Domino’s stores do not reimburse delivery

drivers for their actual expenses.

       94.    None of the Mountainside Domino’s stores reimburse delivery drivers for

their actual expenses.

       95.    One or more of the Mountainside Domino’s stores do not reimburse delivery

drivers at the IRS standard business mileage rate.

       96.    None of the Mountainside Domino’s stores reimburse delivery drivers at the

IRS standard business mileage rate.

       97.    One or more of the Mountainside Domino’s stores do not reimburse delivery

drivers at a reasonable approximation of the drivers’ expenses.

       98.    None of the Mountainside Domino’s stores reimburse delivery drivers at a

reasonable approximation of the drivers’ expenses.

                                           14
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 15 of 29




        99.     Delivery drivers at the Mountainside Domino’s stores are reimbursed at a

set rate for each mile they drive while completing deliveries that is less than the IRS

standard business mileage rate.

        100.    For example, Plaintiff received between $.20 and $.30 per mile.

        101.    The Mountainside Domino’s stores’ reimbursement arrangements fully

reimburse delivery drivers for their expenses.

        102.    According to the Internal Revenue Service, the standard mileage rate for

the use of a car during the relevant time periods have been:

                a.   2016: 54 cents/mile
                b.   2017: 53.5 cents/mile
                c.   2018: 54.5 cents/mile
                d.   2019: 58 cents/mile

        103.    As a result of the automobile and other job-related expenses incurred by

Plaintiff and other similarly situated delivery drivers, they were deprived of minimum

wages guaranteed to them by the FLSA and Colorado law.

        104.    At all relevant times, Defendants have applied the same pay policies,

practices, and procedures to all delivery drivers at their stores.

        105.     All of Defendants’ delivery drivers worked under circumstances similar to

that of Plaintiff.

        106.    All of Defendants’ delivery drivers were subject to the same reimbursement

policy; received similar reimbursements; incurred similar automobile expenses;

completed deliveries of similar distances and at similar frequencies; and were paid at or

near the applicable minimum wage rate before deducting unreimbursed vehicle costs.

                                             15
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 16 of 29




      107.   Because Defendants paid their drivers a gross hourly wage at precisely, or

at least very close to, the applicable minimum wage, and because the delivery drivers

incurred unreimbursed automobile expenses and other job expenses, the delivery drivers

“kicked back” to Defendants an amount sufficient to cause minimum wage violations. See

29 C.F.R. § 531.35.

      108.   Defendants failed to properly claim a tip credit from the wages of their

delivery drivers because they failed to properly inform the drivers of the tip credit

requirements of the FLSA. See 29 U.S.C. § 203(m); 29 C.F.R. § 531.59(b).

      109.   Defendants failed to properly claim a tip credit from the wages of their

delivery drivers because they failed to actually pay the wage rate they told the drivers

they would pay after accounting for unreimbursed expenses.

      110.   Defendants have previously settled a similar vehicle under-reimbursement

case with approximately 300 delivery drivers involving only FLSA claims. See Nelson v.

Mountainside Pizza, Inc., et al., No. 1:16-cv-2825, Doc. 95 (D. Colo. Oct. 4, 2018).

      111.   Defendants have willfully failed to pay minimum wage to Plaintiff and

similarly situated delivery drivers at the Defendants’ Domino’s Pizza stores.

                          Plaintiff’s Individual Factual Allegations

      112.   Amanda Kennedy worked as a delivery driver at one of Defendants’

Mountainside Domino’s stores located in Denver, Colorado from approximately

November 2017 to May 2018.




                                           16
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 17 of 29




          113.   Amanda Kennedy worked dual jobs—one where she delivered food and

receives tips, and another where she worked inside the store completing non-tipped

duties.

          114.   Amanda Kennedy was paid minimum wage minus a tip credit for the hours

she worked completing deliveries. Specifically, she was paid between $6.28 and $7.18

per hour while on the road.

          115.   Amanda Kennedy was paid Colorado minimum wage for the hours she

worked inside the store.

          116.   Amanda Kennedy was reimbursed on a per-mile basis, approximately $.20

to $.30 per mile.

          117.   Amanda Kennedy was required to maintain and pay for operable, safe, and

legally compliant automobiles to use in delivering Defendants’ pizza and other food items.

          118.   Amanda Kennedy was required to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses,

automobile maintenance and parts, insurance, financing, registration costs, cell phone

service, GPS service, and other equipment necessary for delivery drivers to complete

their job duties.

          119.   Amanda Kennedy purchased gasoline, vehicle parts and fluids, automobile

repair     and   maintenance    services,   automobile   insurance,   suffered   automobile

depreciation, financing, and incur cell phone and data charges all for the primary benefit

of Defendants.



                                              17
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 18 of 29




      120.   Defendants did not track the actual expenses incurred by Amanda

Kennedy.

      121.   Defendants did not reimburse Amanda Kennedy based on her actual

delivery-related expenses.

      122.   Amanda Kennedy was not reimbursed at the IRS standard mileage rate for

the miles she drove while completing deliveries.

      123.   Defendants’ reimbursement policy did not reasonably approximate the

expenses incurred by Amanda Kennedy.

      124.   During Amanda Kennedy’s employment with Defendants, Defendants have

failed to adequately reimburse Amanda Kennedy for automobile and other job-related

expenses.

      125.   Amanda Kennedy regularly made one to three deliveries per hour during

the hours she worked as a delivery driver.

      126.   Amanda Kennedy regularly drove about 3 miles per delivery.

      127.   In 2018, for example, the IRS business mileage reimbursement has been

$.545 per mile, which reasonably approximated the automobile expenses incurred

delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using

that IRS rate as a reasonable approximation of Amanda Kennedy’s automobile expenses,

every mile driven on the job decreased her net wages by approximately $.295 ($.545 -

$.25) per mile. Considering her estimate of about 3 average miles per delivery,

Defendants under-reimbursed her about $.89 per delivery ($.295 x 3 miles).



                                             18
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 19 of 29




       128.   Thus, while making deliveries (assuming 2 deliveries per hour), Amanda

Kennedy “kicked back” to Defendants an average of approximately $1.78 per hour ($.89

per delivery x 2 deliveries per hour).

       129.   Defendants did not properly inform Amanda Kennedy of the tip credit

requirements of the FLSA.

       130.   Defendants failed to pay Amanda Kennedy the tipped wage rate they

promised they would pay her, therefore they were not permitted to claim a tip credit from

her wages.

       131.   As a result of unreimbursed automobile expenses and other job-related

expenses, Defendants have failed to pay Amanda Kennedy minimum wage as required

by law.

                              Collective Action Allegations

       132.   Plaintiff brings the First Count on behalf of herself and

       All similarly situated current and former delivery drivers employed at the
       Mountainside Domino’s stores owned, operated, and controlled by
       Defendants nationwide, during the three years prior to the filing of this Class
       Action Complaint and the date of final judgment in this matter, who elect to
       opt-in to this action.

       133.   At all relevant times, Plaintiff and the FLSA Collective have been similarly

situated, have had substantially similar job duties, requirements, and pay provisions, and

have all been subject to Defendants’ decision, policy, plan, practices, procedures,

protocols, and rules of willfully refusing to pay Plaintiff and the FLSA Collective minimum

wage for all hours worked and failing to reimburse delivery drivers for automobile



                                             19
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 20 of 29




expenses and other job-related expenses. Plaintiff’s claims are essentially the same as

those of the FLSA Collective.

       134.   Defendants’ unlawful conduct is pursuant to a corporate policy or practice.

       135.   Defendants are aware or should have been aware that federal law required

them to pay employees minimum wage for all hours worked.

       136.   Defendants are aware or should have been aware that federal law required

them to reimburse delivery workers for expenses relating to “tools of the trade,” such as,

among other things, automobile costs and gasoline for delivery drivers.

       137.   Defendants are aware or should have been aware that they are required to

inform employees of the FLSA tip credit requirements before they are permitted to claim

a tip credit against the employee’s wages.

       138.   Defendants’ unlawful conduct has been widespread, repeated, and

consistent.

       139.   The FLSA Collective members are readily identifiable and ascertainable.

       140.   For the purpose of notice and other purposes related to this action, the

FLSA Collective members’ names and contact information are readily available from

Defendants’ records.

       141.   In recognition of the services Plaintiff has rendered and will continue to

render to the FLSA Collective, Plaintiff will request payment of a service award upon

resolution of this action.




                                             20
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 21 of 29




                                 Class Action Allegations

      142.    Plaintiff brings the Second and Third Counts under the Federal Rule of Civil

Procedure 23, on behalf of herself and a class of persons consisting of:

           All current and former delivery drivers employed by Defendants at the
           Mountainside Domino’s stores in the State of Colorado from the date
           three years prior to the filing of the complaint to the date of final judgment
           in this matter (the “Rule 23 Class”).

      143.    Excluded from the Rule 23 are Defendants’ legal representatives, officers,

directors, assigns, and successors, or any individual who has, or who at any time during

the class period has had, a controlling interest in Defendants; the Judge(s) to whom this

case is assigned and any member of the Judges’ immediate family; and all persons who

will submit timely and otherwise proper requests for exclusion from the Rule 23 class.

      144.    The number and identity of the Rule 23 class members are ascertainable

from Defendants’ records.

      145.    The hours assigned and worked, the positions held, and the rates of pay

and reimbursement for each Rule 23 Class Member are determinable from Defendants’

records.

      146.    For the purposes of notice and other purposes related to this action, the

names and contact information of Rule 23 Class Members are readily available from

Defendants.

      147.    Notice can be provided by means permissible under Federal Rule of Civil

Procedure 23.




                                              21
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 22 of 29




       148.   The Rule 23 Class Members are so numerous that joinder of all members

is impracticable, and the disposition of their claims as a class will benefit the parties and

the Court.

       149.   There are more than 50 Rule 23 Class members.

       150.   Plaintiff’s claims are typical of those claims which could be alleged by any

Rule 23 Class member, and the relief sought is typical of the relief which would be sought

by each Rule 23 Class member in separate actions.

       151.   Plaintiff and the Rule 23 Class members were subject to the same corporate

practices of Defendants, as alleged herein, of failing to pay minimum wage, failing to pay

overtime, and failing to reimburse for expenses.

       152.   Plaintiff and the Rule 23 Class members have all sustained similar types of

damages as a result of Defendants’ failure to comply with Colorado wage law.

       153.   Plaintiff and the Rule 23 Class members have all been injured in that they

have been uncompensated or under-compensated due to Defendants’ common policies,

practices, and patterns of conduct. Defendants’ corporate-wide policies and practices

affected all Rule 23 Class members similarly, and Defendants benefited from the same

type of unfair and/or wrongful acts as to each of the Rule 23 Class members.

       154.   Plaintiff and the Rule 23 Class members sustained similar losses, injuries,

and damages arising from the same unlawful practices, polices, and procedures.

       155.   Plaintiff is able to fairly and adequately protect the interests of the Rule 23

Class and has no interests antagonistic to the Rule 23 Class.



                                             22
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 23 of 29




       156.   Plaintiff is represented by attorneys who are experienced and competent in

both class action litigation and employment litigation.

       157.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage and hour litigation on

behalf of minimum wage employees where individual class members lack the financial

resources to vigorously prosecute a lawsuit against corporate defendants.

       158.   Upon information and belief, and in anticipation of likely evidentiary support

after a reasonable opportunity for discovery, Defendants and other employers throughout

the state violate the Colorado wage and hour law. Current employees are often afraid to

assert their rights out of fear of direct and indirect retaliation. Former employees are

fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class

members who are not named in the complaint a degree of anonymity, which allows for

the vindication of their rights while eliminating or reducing these risks.

       159.   This action is properly maintainable as a class action under Federal Rule of

Civil Procedure 23(b)(3).

       160.   Common questions of law and fact exist as to the Rule 23 Class that

predominate over any questions only affecting Plaintiffs and the Rule 23 Class members

individually and include, but are not limited to:

          a. Whether Defendants paid Plaintiff and the Rule 23 Class members at the

              proper Colorado minimum wage rate for all hours worked;



                                             23
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 24 of 29




         b. Whether Defendants required Plaintiff and the Rule 23 Class members to

            drive their own cars for work;

         c. Whether Defendants failed to reimburse automobile expenses, gasoline

            expenses, and other job-related expenses, as described herein, causing

            Plaintiff and the Rule 23 Class members’ wages to drop below legally

            allowable minimum wage and overtime;

         d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members

            at the IRS standard business mileage rate for the miles they drove

            completing deliveries for Defendants;

         e. Whether Defendants recorded Plaintiff and the Rule 23 Class members’

            actual expenses;

         f. Whether Defendants properly paid Plaintiff and the Rule 23 Class members

            for hours worked in a non-tipped capacity;

         g. Whether Defendants’ timely paid Plaintiff and the Rule 23 Class;

         h. Whether Defendants took impermissible deductions from the wages of

            Plaintiff and the Rule 23 Class;

         i. Whether Defendants’ policy of failing to pay Plaintiff and the Rule 23 Class

            was instituted willfully or with reckless disregard of the law; and

         j. The nature and extent of class-wide injury and the measure of damages for

            those injuries.




                                             24
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 25 of 29




          161.   In recognition of the services Plaintiff have rendered and will continue to

render to the Rule 23 Class, Plaintiff will request payment of a service award upon

resolution of this action.

    IV.      Causes of Action

                                 FIRST CLAIM FOR RELIEF
                 Failure to Pay Minimum Wages - Fair Labor Standards Act
                       (On Behalf of Plaintiff and the FLSA Collective)

          162.   Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

          163.   Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

          164.   Defendants failed to properly inform Plaintiff and the FLSA Collective of the

requirements for taking a tip credit under the FLSA.

          165.   Defendants paid Plaintiff and the FLSA Collective a tipped wage rate for all

hours worked completing deliveries, and state minimum wage for all hours worked inside

the store.

          166.   Defendants required and continue to require Plaintiff and the FLSA

Collective to pay for automobile expenses and other job-related expenses out of pocket,

and failed to properly reimburse Plaintiff and the FLSA Collective for said expenses.

          167.   By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

          168.   Plaintiff and the FLSA Collective have been damaged by Defendants’ willful

failure to pay minimum wage as required by law.

                                               25
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 26 of 29




       169.    As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective

are entitled to damages, including, but not limited to, unpaid wages, unreimbursed

expenses, liquidated damages, costs, and attorneys’ fees.

                             SECOND CLAIM FOR RELIEF
                Failure to Pay Minimum Wages—C.R.S. 8-6-101, et seq.
                     (On Behalf of Plaintiff and the Rule 23 Class)

       170.    Plaintiff restates and incorporates the following allegations as if fully

rewritten herein.

       171.    Each Defendant has at all times been an “employer” of Plaintiff and the Rule

23 Class members within the meaning of the Colorado minimum wage law.

       172.    Defendants failed to pay Plaintiff and the Rule 23 Class members all

minimum wages owed.

       173.    Defendants conduct and practices, as described herein, were willful and

intentional.

       174.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff the Rule 23 Class members for unpaid wages, costs, reasonable attorneys’ fees,

and pre-judgment interest for all violations which occurred within the three years prior to

the filing of the Complaint.

                              THIRD CLAIM FOR RELIEF
                    Colorado Wage Claim Act—C.R.S. 8-4-101, et seq.
                      (On Behalf of Plaintiff and the Rule 23 Class)

       175.    Plaintiff restates and incorporates the following allegations as if fully

rewritten herein.



                                              26
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 27 of 29




       176.    Each Defendant has at all times been an “employer” of Plaintiff and the Rule

23 Class members within the meaning of the Colorado Wage Act.

       177.    Defendants failed to pay Plaintiff and the Rule 23 Class members in a timely

manner as required by C.R.S. 8-4-103(1).

       178.    Defendants have taken unlawful deductions from the wages of Plaintiff and

the Rule 23 Class members by failing to properly reimburse for delivery-related expenses.

See C.R.S. 8-4-105.

       179.    Defendants conduct and practices, as described herein, were willful and

intentional.

       180.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff the Rule 23 Class members for unpaid wages, liquidated damages, costs,

reasonable attorneys’ fees, and pre-judgment interest for all violations which occurred

within the three years prior to the filing of the Complaint.

       WHEREFORE, Plaintiff Amanda Kennedy prays for all of the following relief:

       A.      Designation of this action as a collective action on behalf of the collective

action members and prompt issuance of notice to all similarly-situated members of an

opt-in class, apprising them of this action, permitting them to assert timely wage and hour

claims in this action, and appointment of Plaintiff and their counsel to represent the

collective action members.

       B.      Unpaid minimum wages, overtime wages, reimbursement of expenses, and

an additional and equal amount as liquidated damages pursuant to the FLSA and

supporting regulations.

                                             27
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 28 of 29




       C.     Certification of this case as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure under Colorado state law.

       D.     Designation of Plaintiff as a representative of the Rule 23 Class and counsel

of record as Class Counsel.

       E.     Declaratory judgment that the practices complained of herein are unlawful

under the Colorado Revised Statutes and regulations promulgated thereunder.

       F.     An award of unpaid minimum wages, unreimbursed expenses, unlawful

deductions, and liquidated damages due under the FLSA and Colorado wage laws.

       G.     An award of prejudgment and post-judgment interest.

       H.     An award of costs and expenses of this action, together with reasonable

attorneys’ fees and expert fees.

       I.     Such other legal and equitable relief as the Court deems appropriate.



                                          JURY DEMAND


       Plaintiff hereby demands a jury trial by the maximum persons permitted by law

on all issues herein triable to a jury.

       DATED: April 24, 2019

                                             Respectfully submitted,



                                             BILLER & KIMBLE, LLC

                                             /s/ Andrew Kimble

                                             Andrew P. Kimble

                                               28
Case 1:19-cv-01199-STV Document 1 Filed 04/24/19 USDC Colorado Page 29 of 29




                                   Biller & Kimble, LLC
                                   3825 Edwards Road, Suite 650
                                   Cincinnati, OH 45209
                                   Telephone: (513) 715-8711
                                   Facsimile: (614) 340-4620
                                   akimble@billerkimble.com

                                   LAW OFFICE OF DAVID
                                   LICHTENSTEIN, LLC

                                   David Lichtenstein
                                   Matt Molinaro
                                   Kristina Rosett
                                   Law Office of David Lichtenstein, LLC
                                   1556 Williams St., Suite 100
                                   Denver, CO 80218
                                   Telephone: (303) 831-4750
                                   dave@lichtensteinlaw.com
                                   matt@lichtensteinlaw.com
                                   kristina@lichtensteinlaw.com

                                   Counsel for Plaintiff and the putative class and
                                   collective




                                     29
